DETAILED ACTION
	This Office Action is in response for Continuation Application # 17/141,213 filed on January 04, 2021 in which claims 1-20 are presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) received on 02/02/2022 are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 10,915,545.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.

10,915,545.
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘545 patent.
17/141,213
10,915,545 B2
Claim 1:
Claim 1:
A system comprising: 
a processor; and machine readable instructions, stored on a tangible machine readable medium, when executed by the processor, configure the system to: process data associated with lineage of a primary data asset, the processed data indicating a relationship of the primary data asset with data assets upstream or downstream from the primary data asset; generate the primary data asset for displaying at a primary position; 
generate, based on the processed data, a first set of data assets for displaying at a first position relative to the primary data asset, the first set of data assets being upstream or downstream from the primary data asset, wherein the first set of data assets comprises: 
a first data asset to be displayed at a selected data asset position relative to the primary data asset; and 
a second data asset to be displayed at a second data asset position less proximate to the primary data asset than the selected data asset position; 
generate, based on the processed data, a second set of data assets for displaying at a second position relative to the primary data asset, the second set of data assets being upstream or downstream from the first data asset, wherein the second position is less proximate to the primary data asset than the first position; and 
in response to the second data asset from the first set of data assets being selected: 
remove the first data asset from the selected data asset position; 
reposition, for display, the second data asset from the second data asset position to the selected data asset position; and - 68 -FILED ELECTRONICALLYDocket No. 400738-US-CNT replace, for display at the second position, the second set of data assets with a third set of data assets, wherein the third set of data assets comprises two or more data assets that are upstream or downstream from the second data asset.
A system comprising: 
a processor; and machine readable instructions, stored on a tangible machine readable medium, when executed by the processor, configure the system to: process data associated with lineage of a primary data asset, the processed data indicating a relationship of the primary data asset with data assets upstream or downstream from the primary data asset; generate the primary data asset for displaying at a primary position; 
generate, based on the processed data, a first set of data assets for displaying at a first position relative to the primary data asset, the first set of data assets being one level upstream or downstream from the primary data asset, wherein the first set of data assets comprises: 
a first data asset to be displayed at a selected data asset position relative to the primary data asset; and 
a second data asset to be displayed at a second data asset position less proximate to the primary data asset than the selected data asset position; generate, based on the processed data, a second set of data assets for displaying at a second position relative to the primary data asset, the second set of data assets being one level upstream or downstream from the first data asset, wherein the second position is less proximate to the primary data asset than the first position; and 
in response to the second data asset from the first set of data assets being selected: 
remove the first data asset from the selected data asset position; 
reposition, for display, the second data asset from the second data asset position to the selected data asset position; and replace, for display at the second position, the second set of data assets with a third set of data assets, wherein the third set of data assets comprises two or more data assets that are one level upstream or downstream from the second data asset.
Claim 10

Claim 10

A method executed by a data processing system for analyzing lineage data, the method comprising: 
processing, by the data processing system, data associated with lineage of a primary data asset, the processed data indicating a relationship of the primary data asset with data assets upstream or downstream from the primary data asset; generating, by the data processing system, the primary data asset for display at a primary position; 
generating, by the data processing system, based on the processed data, a first set of data assets for displaying at a first position relative to the primary data asset, the first set of data assets being upstream or downstream from the primary data asset, the first set of data assets comprising: 
a first data asset to be displayed at a selected data asset position relative to the primary data asset; and - 70 -FILED ELECTRONICALLYDocket No. 400738-US-CNT 
a second data asset to be displayed at a second data asset position less proximate to the primary data asset than the selected data asset position; 
generating, by the data processing system, based on the processed data, a second set of data assets for displaying at a second position relative to the primary data asset, the second set of data assets being upstream or downstream from the first data asset, wherein the second position is less proximate to the primary data asset than the first position; and 
in response to the second data asset from the first set of data assets being selected: 
repositioning, for display, the first data asset from the selected data asset position to a third data asset position, wherein the third data asset position is less proximate to the primary data asset than the selected data asset position; repositioning, for display and by the data processing system, the second data asset from the second data asset position to the selected data asset position; and replacing, by the data processing system and for display at the second position, the second set of data assets with a third set of data assets, wherein the third set of data assets comprises two or more data assets that are upstream or downstream from the second data asset.
A method executed by a data processing system for analyzing lineage data, the method comprising: 
processing, by the data processing system, data associated with lineage of a primary data asset, the processed data indicating a relationship of the primary data asset with data assets upstream or downstream from the primary data asset; generating, by the data processing system, the primary data asset for display at a primary position; 
generating, by the data processing system, based on the processed data, a first set of data assets for displaying at a first position relative to the selected data asset, the first set of data assets being one level upstream or downstream from the selected data asset, the first set of data assets comprising: 
a first data asset to be displayed at a selected data asset position relative to the primary data asset; and 
a second data asset to be displayed at a second data asset position less proximate to the primary data asset than the selected data asset position; 
generating, by the data processing system, based on the processed data, a second set of data assets for displaying at a second position relative to the primary data asset, the second set of data assets being one level upstream or downstream from the first data asset wherein the second position is less proximate to the primary data asset than the first position; and 
in response to the second data asset from the first set of data assets being selected: 
repositioning, for display, the first data asset from the selected data asset position to a third data asset position, wherein the third data asset position is less proximate to the primary data asset than the selected data asset position; 
repositioning, by the data processing system, the second data asset from the second data asset position for display at the selected data asset position; and replacing, by the data processing system, for display at the second position, the second set of data assets with a third set of data assets, wherein the third set of data assets comprises two or more data assets that are one level upstream or downstream from the second data asset.
Claim 18
Claim 18
A system comprising: 
a processor; and 
machine readable instructions, stored on a tangible machine readable medium, when executed by the processor, configure the system to: 
generate, based on lineage data, information for displaying lineage of a first data asset, the information including one or more data assets contributing to the first data asset, the first data asset to be displayed at a first position relative to a primary data asset; 
receive an input representing selection of a second data asset; and 
in response to receiving the input: 
identify information associated with lineage of the second data asset; reposition the second data asset from a previous position to a different position more proximate to the primary data asset than the previous position; 
reposition the first data asset to a new position farther from the primary data asset than the first position; and 
convey, for displaying, one or more data assets contributing to the second data asset.
A system comprising: 
a processor; and 
machine readable instructions, stored on a tangible machine readable medium, when executed by the processor, configure the system to: 
generate, based on lineage data, information for displaying lineage of a first data asset, the information including one or more data assets contributing to the first data asset, the first data asset to be displayed at a first position relative to a primary data asset; 
receive an input representing selection of a second data asset; and 
in response to receiving the input: 
identify information associated with lineage of the second data asset; reposition the second data asset from a previous position to a different position more proximate to the primary data asset than the previous position; 
reposition the first data asset to a new position farther from the primary data asset than the first position; and 
convey, for displaying, one or more data assets contributing to the second data asset.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
Claims 1-20 are allowed over prior-art. However, the applicant need to resolve Double Patenting rejection of the claims for allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159